On Petition for Rehearing.
PER CURIAM.
[3] The only ground stated in the petition for a rehearing about which we need to say anything is the complaint that we did not expressly rule upon the petitioner’s exception to Judge Veeder’s refusal to charge a request. It was to the effect that the jury might assume that the testimony of Lutcavage and Rowan, who were present in court, would have been unfavorable to the defendant because it did not put them on the stand. Rowan was assistant foreman. Lutcavage was a laborer under decedent’s orders. Anything either of them knew would have been in the nature of things cumulative. Judge Veeder told the jury that counsel for the plaintiff and defendant had fully discussed the question as to the defendant’s failure to put these men on the stand from their respective points of view and the jury might draw such inferences as they saw fit. This was as favorable an answer as the plaintiff was entitled to under the circumstances.
The petition is denied.